Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8 and 15 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 9 and 15 of copending Application No. 17/028,231 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims disclose all the limitations of the aforementioned corresponding claims except for “ a rotational alignment component comprising a magnet disposed outside an outer perimeter of the annular magnetic alignment component”. YEH (US 2012/0306440) discloses a handheld electronic device with a positioning function comprising a rotational alignment component comprising a magnet disposed outside the perimeter of the annular magnetic alignment component (See Fig.1, Items#3 and 4, disclose a positioning element comprising dual polarity magnet, the combination of the rotational alignment component with the copending application will yield a arcuate magnetic alignment component and a rotational alignment outside the perimeter of the annular magnetic alignment). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed in the copending application with that of YEH by adding the rotational magnet for the benefit of assisting the device into a desired orientation when the device is placed on the charger. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over PARTOVI (US 2012/0146576 A1, hereinafter PARTOVI) in view of YEH (US 2012/0306440A1, hereinafter YEH).

    PNG
    media_image1.png
    335
    325
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    203
    321
    media_image2.png
    Greyscale

As per claims 1, 8 and 15, PARTOVI disclose an electronic device comprising: 
a housing having an interface surface (See Fig.14, discloses a charger and a portable electronic device comprising an alignment magnet to align the charger with each electronic device, Par.90, discloses the magnets are incorporated in the charger and the device so that coils are brought together and charging efficiency is enhanced); 
an inductive coil disposed within the housing and having an axis normal to the interface surface (See Fig.1, Item: labeled as Coil or antenna inside the housing of a receiver), the inductive coil being configured to transfer power wirelessly through the interface surface (See Fig.1, discloses a charger and receiver, the charger transmits power wirelessly to the receiver via a charging coil and receiving coil); and 
an annular magnetic alignment component disposed within the housing coaxial with and outboard of the inductive coil (See Fig.14 and Par.92, disclose alignment magnet on the charger  and an alignment magnet inside the housing of portable electronic device, also see Fig.21, discloses the magnetic member can be concentric with the coil disposed inside the magnetic member), the annular magnetic alignment component having a magnetic orientation in a radial direction (See Fig.23, discloses the magnetic member have a radial magnetic orientation since they outward surface has a different polarity from the inside part of the magnet, this means that each magnetic piece, flux lines will go from north to south in a radial direction). However PARTOVI does not disclose a rotational alignment component comprising a magnet outside an outer perimeter of the annular magnetic alignment component.
YEH discloses a handheld electronic device with a positioning function comprising a rotational alignment component comprising a magnet disposed outside the perimeter of the annular magnetic alignment component (See Fig.1, Items#3 and 4, disclose a positioning element comprising dual polarity magnet, the combination of the rotational alignment component with the PARTOVI  will yield a arcuate magnetic alignment component and a rotational alignment outside the perimeter of the annular magnetic alignment). 
PARTOVI and YEH are analogous art since they both deal with alignment mechanisms for wireless charging systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by PARTOVI with that of YEH by adding the rotational magnet for the benefit of assisting the device into a desired orientation when the device is placed on the charger.

	As per claims 2, 9 and 16, PARTOVI and YEH disclose the electronic device and accessory of claims 1, 8 and 16 as discussed above, wherein the rotational alignment component comprises a magnet having at least two different regions of opposing magnetic orientations (See YEH, Fig.1, Items#3 and 4, disclose the magnetic element comprises two different regions of opposing magnetic orientation).

	As per claims 3, 10 and  17, PARTOVI and YEH disclose the electronic device and accessory of claims 2, 9 and 16 as discussed above, wherein the magnet has a rectangular shape in a plane transverse to an axis defined by the annular magnetic alignment component (YEH discloses a circular magnetic element comprising 2 different regions of opposing magnetic orientation, PARTOVI, Par.111 discloses the magnets can be any shape, circular, rectangular and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by PARTOVI and YEH such that the orientation magnet is 2 rectangular instead of 2 circular magnets)  and wherein the at least two different regions of opposing magnetic orientations include: 
a first region extending along a first long side of the rectangular shape and having a first magnetic orientation (See YEH, Fig.1, Item#3); and 
a second region extending along a second long side of the rectangular shape and having a second magnetic orientation opposite the first magnetic orientation (See YEH, Fig.1, Item#4).

As per claims 4, 11 and 18, PARTOVI and YEH disclose the electronic device and accessory of claims 2, 9 and 16 as discussed above, wherein the magnet has a rectangular shape in a plane transverse to an axis defined by the annular magnetic alignment component (PARTOVI, Par.111 discloses the magnets can be any shape, circular, rectangular) and wherein the at least two different regions of opposing magnetic orientations (See YEH, Fig.1, Items#3 and 4) include: 
a first region extending along a first long side of the rectangular shape and having a first magnetic orientation (See Fig.1, Item#3); 
a second region extending along a second long side of the rectangular shape and having the first magnetic orientation (See Fig.1, Item#4); and a third region extending along the rectangular shape and positioned midway between the first region and the second region, the third region having a second magnetic orientation opposite the first magnetic orientation (See Fig.19, discloses a magnet that comprises different rectangular magnets of opposing magnetic orientation, the magnetic regions on the side are opposing to one another and a region in between comprising 2 opposing magnets). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by PARTOVI and YEH by adopting the magnet disclosed by PARTOVI as an orientation magnet for the benefit of increasing the rotation force of the magnet.

As per claims 5, 12 and 19 PARTOVI and YEH disclose the electronic device and accessory of claims 1, 8 and 15 as discussed above, wherein the annular magnetic alignment component comprises a plurality of arcuate magnets (See Fig.23, discloses a plurality of arcuate magnetic pieces combined to form an annular magnetic alignment component).

As per claim 6, PARTOVI and YEH disclose the electronic device of claim 1 as discussed above, further comprising a battery disposed within the housing, wherein the inductive coil is coupled to the battery (See Fig.6, discloses the receiver coil is connected to a battery cell which provides power to a mobile device).

As per claims 7 and 14, PARTOVI and YEH disclose the electronic device of claim 1 as discussed above, wherein the inductive coil is configured to receive power wirelessly through the interface surface (See Fig.1, discloses a charger and a charge receiving device, the charge receiving device is configured receive wireless power transmitted from the charger).

As per claims 13 and 20, PARTOVI and YEH disclose the electronic device of claims 12 and 19 as discussed above, wherein each arcuate magnet has a first region with a magnetic polarity oriented in the first axial direction, a second region with a magnetic polarity oriented in the second axial direction, and a non-magnetized region between the first region and the second region (See PARTOVI, Fig.19 and 21, each piece of arcuate magnet comprising a north and south polarized part at the top, the flux lines are directed from the north to the south outside the magnet).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165. The examiner can normally be reached 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AHMED H OMAR/Examiner, Art Unit 2859                                                                                                                                                                                                        
/EDWARD TSO/Primary Examiner, Art Unit 2859